32 N.Y.2d 693 (1973)
The People of the State of New York, Respondent,
v.
Richard Allen, Appellant.
Court of Appeals of the State of New York.
Argued February 8, 1973.
Decided March 23, 1973.
Thomas J. Todarelli and Stanley M. Hyman for appellant.
Eugene Gold, District Attorney (Helman R. Brook of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER.
Ordered affirmed (cf. People v. McClain, 32 N Y 2d 697, decided herewith); no opinion.